DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
Response to Amendment
The amendment filed on 07/01/2022 has been entered. As indicated by the amendment: Claim 5 is amended. Claim 12 is canceled. Claims 1 – 4 and 10 – 11 are previously withdrawn. Claim 9 is previously canceled. Thus, claims 5 – 8 are currently pending. Applicant’s Remarks/Arguments regarding the obviousness rejection made in the Final Rejection is fully considered (see “Response to Arguments” section) and the following Non-final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (WO 2019/042730 A1), herein after called Kessler, in view of Riquelme et al. (US 2020/0180077 A1, priority dated 08/09/2017), herein after called Riquelme, in further view of Oh et al. (US 2019/0003029 a1), and herein after called Oh.
Regarding claim 5, Kessler discloses a method for manufacturing an aluminum-coated blank (a method for laser beam welding of one or more steel sheets that have a coating made of aluminum, (0002)), comprising: aligning two or more aluminum-coated steel sheets such that an edge of one of the aluminum-coated steel sheets faces an edge of the other aluminum- coated steel sheet (plates 1, 2 aluminum coated steel sheets are arranged in such a way that their edges to be welded together lie against one another as a butt joint, (0002 and0057)); and providing a filler wire to the facing portions of the aluminum-coated steel sheets (filler wire 17 facing plates 1 and 2, FIG. 1), wherein the filler wire comprises carbon (C), (the filler wire used in the laser beam welding process has a carbon mass fraction of at least 0.1% by weight, preferably at least 0.3% by weight that improves the hardenability of the weld seam. The filler wire used in the method according to the invention preferably has the following composition: 0.1 - 0.4% by weight C, 0.5 - 2.0% by weight Si, 1.0 - 2.5% by weight -% Mn, 0.5 - 5.0 wt% Cr + Mo, and 1.0 - 4.0 wt% Ni, (0042, 0043)), and melting the facing portions of the aluminum-coated steel sheets and the filler wire by laser beam irradiation from a laser head to form a joint (melting the butting portions of the facing plates 1 and 2 together with the austenite wire 11 to produce a homogenized weld pool 9 or weld seam, (0086 and FIG. 1)), wherein the steel sheets are joined together by irradiating a laser beam (the steel sheets are welded together by the  irritation of laser beam 6, (0034, 0035 and FIG.1)), the laser beam has a frequency of about 100 to 1,500 Hz (the oscillation frequency of the laser beam is preferably in the range from 200 Hz to 1.2 kHz, (0029)) and a power of about 1 to 20 kW (the laser system delivers a power, in the range from 5 to 6 kW, (0075)) the joint is formed at a speed of about 15 to 120 mm/sec (the laser beam welding takes place at a welding speed of more than 4 m/min (67 mm/sec), preferably in the range from 5 to 8 m/min (83 mm/sec to 133 m/sec), (0031)), each of the aluminum-coated steel sheets comprises: a base steel sheet comprising an amount of about 0.01 to 0.5 wt% of carbon (C), an amount of about 0.01 to 1.0 wt% of silicon (Si), an amount of about 0.5 to 3.0 wt% of manganese (Mn), an amount of greater than O but not greater than about 0.05 wt% of phosphorus (P), an amount of greater than 0 but not greater than about 0.01 wt% of sulfur (S), an amount of greater than O but not greater than about 0.1 wt% of aluminum (Al), and the balance of iron (Fe) and other inevitable impurities (base material has the following composition: 0.10 to 0.50 wt.-% C, max. 0.40 wt.% Si, 0.50 to 2.00 wt.% Mn, max. 0.025% by weight P, Max. 0.010% by weight S, max. 0.60 wt.%, Cr, max. 0.50 wt%> Mo, Max. 0.050 wt. %, Ti, 0.0008 to 0.0070 wt.% B, and min. 0.010 wt.-%, Al, balance Fe and unavoidable impurities, (0039 and 0040)), and a coating layer comprising aluminum (Al) and formed on at least one surface of the base steel sheet (an aluminum coating layer 4 of the steel sheets 1, 2 has an aluminum content in the range of 70 to 90%, by weight, (0073)), wherein the joint comprises a composition comprising an amount of about 0.2 to 2.0 wt% of aluminum (Al) based on the total weight of the composition, the composition does not form ferrite (local aluminum concentrations greater than 1.2 wt % in the weld pool which creates a ferritic structure is eliminated by providing an electric arc during the welding process, (0012)) at a temperature equal to or greater than the highest Ac3 temperature among Ac3 temperatures of the two or more aluminum-coated steel sheets (the welding process (hot forming) is carried out by heating to an austenitizing temperature (e.g. approx. 900 to 950 °C), (0070)), here the highest AC3 temperature is interpreted to be the temperature at which the aluminum coated steel plates are transformed into austenite phase), wherein the frequency of the laser beam, the radius of the laser beam and the speed at which relationship represented by the following Equation 1: [Equation 1]

    PNG
    media_image1.png
    89
    163
    media_image1.png
    Greyscale
wherein a is 0.7, f is the frequency (Hz) of the laser beam, r is the radius (mm) of the laser beam, measured on the surface of each of the aluminum-coated steel sheets, and v is the speed (mm/sec) at which the joint is formed, and wherein an area fraction of aluminum segregation in the joint is 5% or less (Kessler discloses a frequency (f) = in the range from 200 Hz to 1.2 kHz, (0029) and an welding speed(V) = in range from 5 to 8 m/min (83 mm/sec to 133 mm/sec), (0031), the laser beam from the laser beam head 5 can be focused by focusing lens 7, (0113)) with without explicitly disclosing the radius(mm) of the laser beam (r)when focused by the focusing lens 7).
Kessler does not explicitly disclose a specific r- radius (mm) and an area fraction of aluminum segregation in the joint is 5% or less.
However, Riquelme that teaches a method for laser welding aluminum coated steel substrates with a welding frequency between 400-1500 Hz ,welding speed/rate ranging from 1 to 10 m/min (16.67 mm/sec to 166.67 mm/sec) , (0002, 0029, 0038 and 0060), also teaches a laser beam diameter of 0.2 mm to 1mm (0056) which gives a radius range of 0.1 mm to 0.5 mm, plugging the values of (f) = 900 Hz, and (v) = 90 mm/sec (taught in Kessler, (0029, 0031)) and (r) = 0.4mm of the laser beam taught in Riquelme, into equation 1, (900 sec"! * 0.4mm/ 90mm*sec"') “0.7 = 3.1 which is greater than or equal to 1, Thus, equation 1 is satisfied and an area fraction of aluminum segregation in the joint is 5% or less (it has been found that the preferred high welding frequencies are able to dilute the aluminum throughout the weld zone (homogenize) in such a way that concentrations of aluminum in the weld joint is always below 5% in particular below 3%, more particularly below 1%, (0061), here, the meaning of “area fraction of aluminum segregation in the joint’ is considered to be the acceptable amount of deviation from uniform/homogeneous occurrence of aluminum in the weld joint, since the specification only discloses it as a percentage and no specific meaning or unit is disclosed throughout the disclosure).
The advantage laser welding in the selected ranges of frequency, speed and laser beam radius is to keep low aluminum concentration without creating intermetallic compounds in the weld joint that results in strong weld joint (0060, 0061 and 0062).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the focusing lens 7 of the laser beam head 5 of Kessler to include a laser beam radius of 0.1 mm to 0.5 mm in order to keep low aluminum concentration without creating intermetallic compounds in the weld joint that results in strong weld joint as taught in Riquelme.
Kessler also does not explicitly disclose the steel sheets joined together by irradiating a laser beam form a pattern angle that is formed between the formation direction of the joint and the movement path of the laser beam on the surface of each of the coated steel sheets, the pattern angle ranges from about 45o to less than about 90o
However, Riquelme also teaches the steel sheets joined together by irradiating a laser beam form a pattern angle that is formed between the formation direction of the joint (the welding direction arrow (WD), (0065 and FIG.6)) and the movement path of the laser beam on the surface of each of the coated steel sheets (welding patterns by the laser along the welding direction on the surface of the coated sheets A and B, (0064, FIG.5)) the pattern angle ranges from about 45o to less than about 90o (the welding patterns (401, 402) that follow a welding direction indicated by the arrows. welding pattern 401 illustrates a zigzag pattern while the welding pattern 402 shows a sinusoidal shape (0064 and FIG.5) and the laser beam may be alternatively applied following the welding direction arrow (WD) within the median cross section plane (P) and forming an angle α with respect to the normal direction (N) which is perpendicular to the surface of the welded blanks and the  formed  an angle a ranging from 0 to 70 degree, preferably from 10 to 50 degree, with respect to the normal direction (N) which is perpendicular to the surface of the welded blanks (0065, FIG.6). As indicated in the annotated FIGs. 5 and 6 below, Riquelme teaches the welding patterns formed by the laser beam are along the welding direction (the formation direction of the joint) and the angle α between the laser welding pattern and the normal(N) is complementary to the angle made between the welding direction and the laser welding patterns. Thus, when angle α is 10 to 50 degrees, the angle between the laser welding patterns and the welding direction is 40 to 80 degrees which reads on the pattern angle claimed from about 45o to less than about 90o).

    PNG
    media_image2.png
    293
    662
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    543
    876
    media_image3.png
    Greyscale

	Further, the specification in line 29 – 30 0f page 19 and line 1- 2 of page 20 discloses: “Preferably, the laser beam may move in a direction different from the movement direction of the laser head. Preferably, the laser beam may move at a predetermined angle with respect to the movement direction of the laser head. For example, the laser beam may move according to a pattern in a direction perpendicular to the movement direction of the laser head.” Similarly, Riquelme teaches laser beam patterns along the welding direction(perpendicular) to the movement direction of the leaser head 222 can be formed and the frequency welding patterns (401) may be varied so as to create a weld without high aluminum concentration while at the same time having the required strength. (0064, 0065, FIG. 5 and FIG.6)). It has also been found that this inclination of the laser beam is particularly advantageous in producing a smooth weld seam, especially where the two blanks to be welded and/or the coating thereof have different thicknesses (0065).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the method taught by Kessler to include a pattern angle of the laser beam ranges from about 45° to less than about 90° in order to produce a weld without high aluminum concentration while at the same time having the required strength and a smooth weld seam, especially where the two blanks to be welded and/or the coating thereof have different thicknesses as taught in Riquelme.
Kessler in view of Riquelme still does not explicitly disclose a base steel sheet comprising an amount of greater than 0 but not greater than about 0.001 wt% of nitrogen (N) and a coating weight of 20 to 100 g/ m2.
However, Oh that teaches an aluminum coated steel sheet mainly used for automotive members, (0001), also teaches a base steel sheet comprising an amount of greater than 0 but not greater than about 0.001 wt% of nitrogen (N) (a base steel sheet comprising 0.001% to 0.02% of Nitrogen (N), (0057)) and an aluminum coating weight of 20 to 100 g/m2 (a coating of aluminum(Al) as a main component within the range of 30 g/m2 to 130 g/m2 on each side of a steel sheet, (0087)).
The advantage of aluminum coated steel sheet of base steel comprising about 0.001% nitrogen (N) and an aluminum coating weight of 20 to 100 g/m2 is to provide a steel sheet with high coating adhesion, high hydrogen embrittlement resistance and spot weldability that can be used as an automotive member having crashworthiness (0039).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of laser welding aluminum coated steel sheets disclosed by Kessler in view of Riquelme to include base steel comprising about 0.001% nitrogen (N) and an aluminum coating weight of 20 to 100 g/m2 in order to provide a steel sheet with high coating adhesion, high hydrogen embrittlement resistance and spot weldability that can be used as an automotive member having crashworthiness as taught in Oh.
Regarding claim 6, Kessler in view of Riquelme in further view of Oh teaches the method of claim 5, wherein, after the aluminum-coated blank is subjected to hot- stamping molding by heating to the Ac3 temperature of the two or more aluminum- coated steel sheets or above, press molding, (Hot forming (press hardening), i.e. heating to an austenitizing temperature of approx. 900 to 950 ° C, forming at this temperature and subsequent rapid cooling, Kessler (0070)), and cooling is to about 300 °C or below at a cooling rate of about 10 to 500 °C /sec (the samples were hot formed using a die and were rapidly cooled to room temperature at a cooling rate of 30° C./sec or greater, Oh (0121)), an average hardness of the joint is equal to or greater than an average hardness of the base steel sheet (the steel blanks have a yield strength Re of about 1100 MPa, a tensile strength Rm of about 1,500 to 2,000 MPa and a Breaking strain Aeo of about 5.0% compared to a yield strength Re of preferably at least 300 MPa; its tensile strength Rm is e.g. at least 480 MPa, and its elongation at break Aeo is preferably at least 10% before the heat treatment, Kessler (0069 - 0072), here, comparing the hardness parameters before hot forming with the after, the average hardness of the blank is greater after the hot forming (press hardening)and cooling than before the heat treatment).
Regarding claim 7, Kessler in view of Riquelme in further view of Oh teaches the method of claim 5, wherein the filler wire comprises manganese (Mn), (the filler wire used in the method according to the invention preferably has the following composition: 0.1 - 0.4% by weight C, 0.5 - 2.0% by weight Si, 1.0 - 2.5% by weight -% Mn, 0.5 - 5.0 wt% Cr+ Mo, and 1.0 - 4.0 wt% Ni, Kessler (0043)).
Regarding claim 8, Kessler in view of Riquelme in further view of Oh teaches the method of claim 5, wherein the pattern is formed by movement of one or more of the coated steel sheets and the laser head during the laser beam irradiation (oscillation of the Laser beam along the coated steel/ sheets with a line shaped, ring-shaped or polygonal Vibration profile (jet patterns) are favorable for the homogenization of the weld and the reduction of the metallic notch to the base material, Kessler (00323, 0033 and 0034)).
Response to Arguments
Applicant's arguments filed on 07/01/2022 regarding the Final Rejection dated 05/04/2022 have been fully considered but they are not persuasive because:
The applicant appears to make a distinction between the pattern angle claimed (formed between the formation direction of the joint (welding direction WD) and the laser beam movement path) and the angle α of the Riquelme reference (the angle between the welding direction (WD) and the normal (N), see FIG.6).
However, as indicated in the current rejection, Riquelme also teaches the laser welding patterns are formed along the direction of the weld formation (0064 and FIG.5) and the angle α is complimentary to the angle formed between the welding direction (WD) and the laser beam patterns (0065 and FIG.6).  Thus, the examiner respectfully disagrees with the amended limitation being distinguishing from the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761